Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gerhart on 12/1/21.

IN THE CLAIMS:
14. (Currently Amended) The method of claim 8, wherein coupling the first transcowl portion to the second transcowl portion comprises: 
pivoting the first portion about a first hinge at a first circumferential end of a first semi-tubular portion, opposite a second circumferential end having the first latch element, wherein the first portion comprises the first semi-tubular portion; 
pivoting the second transcowl portion about a second hinge at a third circumferential end of a second semi-tubular portion, opposite a fourth circumferential end having the second latch element, wherein the second transcowl portion comprises the second semi-tubular portion, and the second hinge is proximal to the first hinge; and 
.

Allowable Subject Matter
Claims 8-14, 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 10/19/21 regarding Hurlin, Fage, and Joret are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741